DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is claimed that “the engaging portion has a guide surface opposite the engaging channel”. It is unclear as to how the guide surface is opposite of the engaging channel when it is disclosed in the instant application that the guide surface is within the engaging channel. For purposes of examination, the Examiner has interpreted this claim limitation as “the engaging portion has a guide surface within the engaging channel”.
Claims 8-9 are rejected under 35 U.S.C. 112(b) as it is dependent from claim 7.
Claim 10 recites the same claim limitation that claim 7 has been rejected for, and claim 10 is rejected for the same reasoning. As such, the Examiner has chosen to interpret this limitation for claim 10 in the same manner as claim 7.
Claim 10 also states that the “the at least one resilient engaging arm gets engaged inside the engaging channel by having the guide surface slid along the engaging channel as soon as the first sliding surface slides onto the second sliding surface”. However, it is unclear within the claim itself as to the guide surface of the at least one resilient engaging arm slides along the as soon as the first sliding surface slides onto the second sliding surface.
For examination purposes, the Examiner has chosen to interpret this limitation as “the at least one resilient engaging arm gets engaged inside the engaging channel by having the guide surface slid along the engaging channel after the first sliding surface slides onto the second sliding surface”. Within the specification, the Applicant states in [0007] on page 3 that “resilient engaging arm gets engaged inside the engaging channel by having the guide surface slid along the engaging channel as soon as the first sliding surface slides onto the second sliding surface” however, this appears to be contradictory to what is depicted in Fig. 2-3. In Fig. 2-3, it can be seen that the first sliding surface has begun sliding onto the second sliding surface, but the guide surface of the at least one resilient engaging arm has yet to slide along the engaging channel, so that the at least one resilient engaging arm is engaged inside the engaging channel. 
Claim 11 recites the same claim limitation that claim 7 has been rejected for, and claim 11 is rejected for the same reasoning. As such, the Examiner has chosen to interpret this limitation for claim 11 in the same manner as claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-6, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 9,722,377).
Regarding claim 1, Cheng discloses a demountable assembly structure, comprising:
	a first body (1) having a first sliding surface (see Annotated Fig. 1 below) and a slide switch recess (see Annotated Fig. 2 below) positioned proximate to the first sliding surface (it can be seen that the slide switch recess is positioned proximate to the first sliding surface);

    PNG
    media_image1.png
    465
    406
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    405
    418
    media_image2.png
    Greyscale

      Annotated Figure 1					 Annotated Figure 2
	a second body (4) having a second sliding surface (see Annotated Fig. 3 below) slidable relative to the first sliding surface (it can be seen in Fig. 5, 7 that the second sliding surface is slidable relative to the first sliding surface) and an engaging channel (43 Fig. 7) positioned proximate to the second sliding surface (it can be seen that the engaging channel is positioned proximate to the second sliding surface), the engaging channel being opposite the slide switch recess (it can be seen that the engaging channel is opposite the slide switch recess); 

    PNG
    media_image3.png
    281
    318
    media_image3.png
    Greyscale

Annotated Figure 3
and
	an engaging component (see Annotated Fig. 4 below) comprising a slide switch (see Annotated Fig. 5 below) and a resilient element (see Annotated Fig. 6 below), the resilient element having a basal portion fixedly disposed in the slide switch recess (see Annotated Fig. 6 for the basal portion; it can be seen in Fig. Fig. 1,2, 5-8 that the basal portion is disposed in the slide switch recess) and at least one resilient engaging arm extended from the basal portion to the engaging channel (see Annotated Fig. 7 below for the resilient engaging arm; it can be seen in Fig. 2, 6 that the resilient engaging arm extends from the basal portion to the engaging channel), wherein, through the resilient element, the slide switch is disposed in the slide switch recess movably in a direction of force toward the engaging channel (it can be seen that the slide switch is movable within the slide switch recess as indicated by the horizontal arrows in Fig. 6, which signify the direction of motion of the slide switch within the slide switch recess, and that a force would be required to move the slide switch), and the slide switch triggers the at least one resilient engaging arm to disengage from the engaging channel as soon as the slide switch undergoes a backward push in the direction of force (it can be seen in Fig. 6, 7 that when the slide switch is moved in the direction of the horizontal arrow pointing right, that the engaging arm will disengage from the engaging channel).

    PNG
    media_image4.png
    260
    409
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    391
    432
    media_image5.png
    Greyscale

      Annotated Figure 4				           Annotated Figure 5

    PNG
    media_image6.png
    265
    399
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    261
    432
    media_image7.png
    Greyscale

   Annotated Figure 6 					Annotated Figure 7
Regarding claim 2, Cheng discloses wherein a rail is disposed on the first sliding surface (see Annotated Fig. 8 below), and a groove corresponding in position to the rail is disposed on the second sliding surface (see Annotated Fig. 9 below).

    PNG
    media_image8.png
    602
    640
    media_image8.png
    Greyscale

Annotated Figure 8

    PNG
    media_image9.png
    534
    539
    media_image9.png
    Greyscale

Annotated Figure 9
Regarding claim 3, Cheng discloses wherein a limit recess (see Annotated Fig. 10, 11 below) and a bump (see Annotated Fig. 11) which correspond in position to each other are disposed between the slide switch and the slide switch recess, with the limit recess extended in the direction of force (it can be seen that the limit recess extends in direction of force, as indicated by the horizontal arrows in Fig. 6), wherein the bump restricts movement of the slide switch to within the slide switch recess and in the direction of force (it can be seen that when the slide switch is moved in the direction of the horizontal arrow pointing right in Fig. 6, 7, that the bump will restrict the movement of the slide switch within the slide switch recess).

    PNG
    media_image10.png
    246
    270
    media_image10.png
    Greyscale

Annotated Figure 10

    PNG
    media_image11.png
    811
    871
    media_image11.png
    Greyscale

Annotated Figure 11
Regarding claim 4, Cheng discloses wherein the limit recess is disposed on the slide switch (see Annotated Fig. 11), and the bump is disposed in the slide switch recess (see Annotated Fig. 11).
Regarding claim 5, Cheng discloses wherein a guide protrusion is disposed on each of two sides of the slide switch (see Annotated Fig. 5), and two side slots (see Annotated Fig. 12 below) corresponding in position to the two guide protrusions are disposed in the slide switch recess (it can be seen in Fig. 1, 2, 5-8 that the guide protrusions fit within the two side slots and that they correspond in position to one another).

    PNG
    media_image12.png
    586
    682
    media_image12.png
    Greyscale

Annotated Figure 12
Regarding claim 10, Cheng discloses a demountable assembly structure, comprising:
	a first body (1) having a first sliding surface (see Annotated Fig. 1) and a slide switch recess (see Annotated Fig. 2) positioned proximate to the first sliding surface (it can be seen that the slide switch recess is positioned proximate to the first sliding surface);
a second body (4) having a second sliding surface (see Annotated Fig. 3) slidable relative to the first sliding surface (it can be seen in Fig. 5, 7 that the second sliding surface is slidable relative to the first sliding surface) and an engaging channel (43 Fig. 7) positioned proximate to the second sliding surface (it can be seen that the engaging channel is positioned proximate to the second sliding surface), the engaging channel being opposite the slide switch recess (it can be seen that the engaging channel is opposite the slide switch recess); and
an engaging component (see Annotated Fig. 4) comprising a slide switch (see Annotated Fig. 5) and a resilient element (see Annotated Fig. 6), the resilient element having a basal portion fixedly disposed in the slide switch recess (see Annotated Fig. 6 for the basal portion; it can be seen in Fig. Fig. 1,2, 5-8 that the basal portion is disposed in the slide switch recess) and at least one resilient engaging arm extended from the basal portion to the engaging channel (see Annotated Fig. 7 for the resilient engaging arm; it can be seen in Fig. 2, 6 that the resilient engaging arm extends from the basal portion to the engaging channel), the at least one resilient engaging arm having a guide surface (see Annotated Fig. 13 below) within the engaging channel (it can be seen in Fig. 2, 7 of Cheng that the guide surface is within the engaging channel), wherein the at least one resilient engaging arm gets engaged inside the engaging channel by having the guide surface slide along the engaging channel after the first sliding surface slides onto the second sliding surface (it can be seen in Fig. 6 that the at least one resilient engaging arm gets engaged inside the engaging channel by having the guide surface slide along the engaging channel after the first sliding surface slides onto the second sliding surface).

    PNG
    media_image13.png
    412
    414
    media_image13.png
    Greyscale

Annotated Figure 13
Regarding claim 11, Cheng discloses a demountable assembly structure, comprising:
	a first body (1) having a first sliding surface (see Annotated Fig. 1) and a slide switch recess (see Annotated Fig. 2) positioned proximate to the first sliding surface (it can be seen that the slide switch recess is positioned proximate to the first sliding surface);
a second body (4) having a second sliding surface (see Annotated Fig. 3) slidable relative to the first sliding surface (it can be seen in Fig. 5, 7 that the second sliding surface is slidable relative to the first sliding surface) and an engaging channel (43 Fig. 7) positioned proximate to the second sliding surface (it can be seen that the engaging channel is positioned proximate to the second sliding surface), the engaging channel being opposite the slide switch recess (it can be seen that the engaging channel is opposite the slide switch recess);
an engaging component (see Annotated Fig. 4) comprising a slide switch (see Annotated Fig. 5) and a resilient element (see Annotated Fig. 6), the resilient element having a basal portion fixedly disposed in the slide switch recess (see Annotated Fig. 6 for the basal portion; it can be seen in Fig. Fig. 1,2, 5-8 that the basal portion is disposed in the slide switch recess) and at least one resilient engaging arm extended from the basal portion to the engaging channel (see Annotated Fig. 7 for the resilient engaging arm; it can be seen in Fig. 2, 6 that the resilient engaging arm extends from the basal portion to the engaging channel), the at least one resilient engaging arm having a guide surface (see Annotated Fig. 13 below) within the engaging channel (it can be seen in Fig. 2, 7 of Cheng that the guide surface is within the engaging channel), wherein, through the resilient element, the slide switch is disposed in the slide switch recess movably in a direction of force towards the engaging channel (it can be seen that the slide switch is movable within the slide switch recess as indicated by the horizontal arrows in Fig. 6, which signify the direction of motion of the slide switch within the slide switch recess, and that a force would be required to move the slide switch),
wherein, to join the first body and the second body, the first sliding surface slides onto the second sliding surface such that the at least one resilient engaging arm gets engaged inside the engaging channel by having the guide surface slid along the engaging channel (it can be seen in Fig. 5-7 that when the first sliding surface slides onto the second sliding surface, the first and second bodies are joined by the guide surface of the at least one resilient engaging arm sliding into the engaging channel), 
wherein, to separate the first body and the second body, the slide switch undergoes a backward push in the direction of force (two separate the first and second bodies, the slide switch undergoes a movement, which must be caused by a force, in the direction of the horizontal arrow point right, which is shown in Fig. 6, 7) such that the slide switch triggers the at least one resilient engaging arm to disengage from the engaging channel (upon the slide switch undergoing the movement in the horizontal direction of the horizontal arrow pointing right as shown in Fig. 6, 7, the at least one resilient engaging arm disengages from the engaging channel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Cheng (US 6,988,903; hereinafter Cheng ‘903).
Regarding claim 6, Cheng discloses wherein the at least one resilient engaging arm has a resilient portion (see Annotated Fig. 14 below) extended from the basal portion (it can be seen that the resilient portion extends from the basal portion) and an engaging portion formed at an end of the resilient portion (it can be seen in Annotated Fig. 14 that the engaging portion is formed at an end of the resilient portion).
Cheng does not teach that there is an engaging protrusion corresponding in position to the engaging portion that is disposed in the engaging channel.
	Cheng ‘903 teaches of a similar device having an engagement protrusion (see Annotated Fig. 15 below), corresponding to fitted slots (see Annotated Fig. 15), allowing for proper fitting and engagement of the device of Cheng ‘903.

    PNG
    media_image14.png
    463
    512
    media_image14.png
    Greyscale

Annotated Figure 14

    PNG
    media_image15.png
    872
    673
    media_image15.png
    Greyscale

Annotated Figure 15
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the resilient engaging arm and engaging channel of Cheng with the teachings of Cheng ‘903 by including the engaging protrusions of Cheng ‘903 on the inner side walls of the engaging channel of Cheng, and creating the fitted slots of Cheng ‘903 on the outer sides of the engagement portion of the resilient engaging arm of Cheng, as in doing so would assist in aligning the engagement portion of the resilient engaging arm within the engaging channel and further secure the two bodies to one another.
	Regarding claim 7, Cheng teaches wherein the engaging portion has a guide surface (see annotated Fig. 16 below) within the engaging channel (it can be seen in Fig. 2, 7 of Cheng that the guide surface is within the engaging channel).

    PNG
    media_image13.png
    412
    414
    media_image13.png
    Greyscale

Annotated Figure 16
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Cheng ‘903 as applied to claim 7 above, and further in view of Hanson (US 7,796,396).
Regarding claim 8, Cheng as modified by Cheng ‘903 does not teach that there is a positioning related structure eccentrically disposed between the basal portion and the slide switch recess.
Hanson does teach of positioning related structure that is used in in securing two bodies (101, 102 Fig. 1, 2) of Hanson by way of a latch switch (110 in Fig. 1, 2 of Hanson; 300 in Fig. 3-6 of Hanson) by way of positioning holes (302, 303 in Fig. 5 of Hanson) on the latch switch and positioning posts (501, 502 in Fig. 5 of Hanson).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cheng with the teachings of Hanson to have a positioning structure disposed between the basal portion and slide switch recess. By placing the positioning hole (303) of Hanson within the basal portion and the corresponding positioning post (502) on the bottom surface of the slide switch recess, wherein the positioning post would fit and be slidable within the positioning hole, this would help allow for the engaging component to remain in position within the slide switch recess when the second body is disengaged from the first body. By having this positioning-related structure eccentrically disposed between the basal portion and the slide switch recess, the at least one resilient engaging arm will be able to be moved into the slide switch recess when it is disengaged from the engaging channel, at which point, the guide surface will be facing the slide switch recess.
	Regarding claim 9, while Cheng has a single positioning hole disposed on the basal portion and a single positioning post disposed in the slide switch recess, Cheng does not teach that there are a plurality of positioning holes and a plurality of positioning posts.
The Applicant is reminded that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Cheng to simply include multiple positioning holes within the basal portion and multiple positioning posts corresponding to the positioning holes within the slide switch recess, as duplication of the parts of a prior art device is an obvious design choice and doing so would help further secure the engaging component within the slide switch recess when the second body is disengaged from the first body and help limit any sort of axial rotation of the engaging component when it is disposed in the slide switch recess.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678